                    UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            RALEIGH DIVISION


IN RE:                               )
                                     )
MEMENTO MORI, LLC                    )       Case No. 18-04661-5-DMW
                                     )       Chapter 11
         Debtor.                     )




                         DISCLOSURE STATEMENT
                              March 19, 2019




                                      JASON L. HENDREN
                                      N.C. State Bar #26869
                                      REBECCA F. REDWINE
                                      N.C. State Bar #37012

                                      Attorneys for Debtor
                                      HENDREN, REDWINE & MALONE, PLLC
                                      4600 Marriott Drive, Suite 150
                                      Raleigh, NC 27612
                                      Telephone: (919) 573-1422
                                      Facsimile: (919) 420-0475
                                      Email: jhendren@hendrenmalone.com
                                                        TABLE OF CONTENTS

I.      Introduction ......................................................................................................................... 3
        A. Purpose of This Document ............................................................................................ 3
        B. Deadlines for Voting and Objecting
            Date of Plan Confirmation Hearing .............................................................................. 4

II.     Classification and Treatment of Classes of Claims and Interests ....................................... 4

        A. What is the Purpose of the Plan of Reorganization....................................................... 4
        B. Administrative Expenses and Tax Claims..................................................................... 4
             1. Administrative Costs ............................................................................................ 5
             2. Priority Tax Claims .............................................................................................. 5
        C. Classes of Claims and Equity Interests ......................................................................... 5
             1. Class of Priority Unsecured Claims ..................................................................... 5
             2. Class of Secured Claims....................................................................................... 5
             3. Class of General Unsecured Claims ..................................................................... 5
             4. Class of Equity Interest Holders .......................................................................... 5

III.    History and Post-Petition Operations.................................................................................. 6

IV.     Treatment of Executory Contracts and Unexpired Leases .................................................. 7

V.      Means of Implementation and Execution of the Plan ......................................................... 7

VI.     Acceptance or Rejection of Plan;
        Effective of Rejection by an Impaired Class .................................................................... 10

VII.    “Cramdown” for Impaired Creditors Not Accepting the Plan .......................................... 11

VIII.   Disclaimer ......................................................................................................................... 12

IX.     Payments Under Plan are in Full and
        Final Satisfaction of Debt ................................................................................................. 12

X.      Potential Material Federal Tax Consequences .................................................................. 13
        A. Tax Consequences to the Debtor................................................................................. 13
        B. Tax Consequences to Creditors ................................................................................... 14

XI.     Provisions for Voting on a Plan ........................................................................................ 14

XII.    Acceptance and Confirmation........................................................................................... 15

XIII.   Effect of Confirmation ...................................................................................................... 18

XIV.    Recommendation and Conclusion .................................................................................... 18

XV.     Other Sources of Information Available to
        Creditors and Parties in Interest ........................................................................................ 18


                                                                           2
                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION


IN RE:                                               )
                                                     )
MEMENTO MORI, LLC                                    )       Case No. 18-04661-5-DMW
                                                     )       Chapter 11
         Debtor.                                     )


                                 DISCLOSURE STATEMENT

       Pursuant to the provisions of Section 1125(b) of the Bankruptcy Code, the Debtor hereby
submits the following information:

                                      I. INTRODUCTION

       A. Purpose of This Document

       The purpose of this Disclosure Statement ("Disclosure Statement") is to provide each
holder of a claim against the Debtor with adequate information about the Debtor and the Debtor’s
Plan of Reorganization so that each holder of a claim may make an informed decision about
whether to accept or reject the Plan. Attached hereto as Exhibits "A" and "B" are summaries of
the Debtor’s assets and liabilities. Exhibit "C" is the Liquidation Analysis of the Debtor. Exhibit
“D” is a twelve month projection of the Debtor’s operation.

       This Disclosure Statement describes:

        1. The Debtor and significant events during the bankruptcy case;
        2. Who can vote on or object to the Plan;
        3. What factors the Bankruptcy Court (the “Court”) will consider when deciding whether
to confirm the Plan;
        4. Why the Debtor believes the Plan is feasible, and how the treatment of your claim
or equity interest under the Plan compares to what you would receive on your claim or equity
interest in liquidation; and
        5. The effect of confirmation of the Plan.

       The Plan describes:

       1.      How the Debtor proposes to treat claims or equity interest of the type you hold (i.e.,
               what you will receive on your claim or equity interest if the Plan is confirmed); and
       2.      The classification of claims and interests and the treatments of the classes of claims
               and interests, including a description of whether each class is impaired or
               unimpaired.


                                                 3
       B.      Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing

       The Court has not yet confirmed the Plan. This section describes the procedures pursuant
to which the Plan will or will not be confirmed.

               1. Time and Place of the Hearing to Confirm the Plan

       The hearing at which the Court will determine whether to confirm the Plan will be
scheduled by the Court and you will receive an Order setting forth the date, time and place.

               2. Deadline for Voting to Accept or Reject the Plan

        If you are entitled to vote to accept or reject the Plan, vote on the enclosed ballot and return
the ballot in the enclosed envelope to Hendren, Redwine & Malone, PLLC, 4600 Marriott Drive,
Suite 150, Raleigh, NC 27612 by 5:00 p.m. on the ballot deadline. See information below for a
discussion of voting eligibility requirements.

       Your ballot must be received by the date set by the Court or it will not be counted.

               3.      Deadline For Objecting to the Adequacy of Disclosure and Confirmation of
                       the Plan

       Objections to this Disclosure Statement or to the confirmation of the Plan must be filed
with the Court and served upon the Debtor’s attorney by the date set by the Court.


                        II. CLASSIFICATION AND TREATMENT OF
                           CLASSES OF CLAIMS AND INTERESTS

        The Debtor’s Plan of Reorganization (“Plan”), which accompanies this Disclosure
Statement, is incorporated herein by reference. Section IV of the Plan describes the
classification of claims and interests and the treatment of the classes of claims and interests,
including a description of whether each class is impaired or unimpaired.

       A. What is the Purpose of the Plan of Reorganization?

        As required by the Code, the Plan places claims and equity interests in various classes and
describes the treatment that each class will receive. The Plan also states whether each class of
claims or equity interests in impaired or unimpaired. If the Plan is confirmed, your recovery will
be limited to the amount provided by the Plan.

       B. Administrative Expenses and Tax Claims

       The following types of claims are addressed in the Plan:



                                                   4
               1. Administrative Costs

       Administrative costs are costs or expenses of administering the Debtor’s Chapter 11 case
which are allowed under § 507(a)(2) of the Code. Administrative expenses may also include the
value of any goods sold to the Debtor in the ordinary course of business and received within twenty
(20) days before the date of the bankruptcy.

               2. Priority Tax Claims

        Priority tax claims are unsecured income, employment, and other taxes described by §
507(a)(8) of the Code. Unless the holder of a priority tax claim agrees otherwise, it must receive
the present value of such claim, in regular installments paid over a period not exceeding five years.

       C. Classes of Claims and Equity Interests

       The following classes are also addressed in the Plan. The Plan describes the proposed
treatment that they will receive under the Plan:

               1. Class of Priority Unsecured Claims

       Certain priority claims that are referred to in §§ 507(a)(1), (4), (5), (6) and (7) of the Code
are required to be placed in classes. The Code requires that each holder of such a claim receive
cash on the effective date of the Plan equal to the allowed amount of such claim. However, a class
of holders of such claims may vote to accept difference treatment.

               2. Class of Secured Claims

        Allowed Secured Claims are claims secured by property of the Debtor’s bankruptcy estate
(or that are subject to setoff) to the extent allowed as secured claims under § 506 of the Code. The
specific classes are described in Section IV of the Plan.

               3. Class of General Unsecured Claims

        General unsecured claims are not secured by property of the estate and are not entitled to
priority under § 507(a) of the Code.

               4. Class of Equity Interest Holders

        Equity interest holders are parties who hold an ownership interest (i.e. equity interest) in
the Debtor. In a corporation, entities holding preferred or common stock are equity interest
holders. In a partnership, equity interest holders include both general and limited partners. In a
limited liability company (“LLC”), the equity interest holders are the members.




                                                  5
                   III. HISTORY AND POST-PETITION OPERATIONS

         The Debtor is a North Carolina Limited Liability Company that operates two boutique
hotels located in Cary and Durham, North Carolina, respectively. Prior to filing, the Debtor
initiated a pre-petition rollup, which consolidated subsidiaries into the parent company in order to
facilitate a global restructure for the benefit of all creditors.

       The Debtor’s property located in Durham, North Carolina is a bed and breakfast operation
by the name of “The King’s Daughters Inn”. It has seventeen rooms, three event rooms, a full
commercial kitchen and a 4,000 square foot penthouse. The King’s Daughters Inn offers breakfast,
afternoon tea and after-dinner drinks. It is a four star, fully-renovated historic property adjacent
to Duke University’s campus in Trinity Park. The website for the bed and breakfast may be found
at www.thekingsdaughtersinn.com.

        The Cary, North Carolina property, the “Mayton Inn” is a fully operational hotel with forty-
five (45) rooms and full service bar and restaurant called “The Verandah”. Both locations offer
event space for weddings, corporate events and private parties. The website for the hotel and
restaurant may be found at www.maytoninn.com.

        The Mayton Inn experienced a significant delay in opening, due to downtown renovation
projects located in the Town of Cary. After opening in February 2016, the Debtor experienced an
unforeseen delay in receiving its certificate of occupancy. This delay had a major impact on the
anticipated revenues and impacted the Debtor’s ability to convert a high interest construction loan
to a low interest permanent loan. The Debtor sought bridge loans and other sources of funding in
order to meet its obligations. Ultimately, the Debtor’s hotel revenues doubled in amount and event
bookings increased threefold once the unanticipated delays were addressed. The Debtor filed this
proceeding in order to deal with the economic fallout from these events and to resolve any
outstanding claims asserted against it. Since filing, the Debtor has met or exceeded its projected
revenue budgets and has been working closely with its secured creditors, resulting in consensual
cash collateral orders since filing. In addition, the Debtor has continued to book several large
events and banquets at the Mayton Inn, as well as weddings and smaller gatherings at the King’s
Daughters Inn. In early 2019, a craft brewery venue opened next to the Mayton Inn on Academy
Street, which has created an increase in food and beverage sales for the Mayton Inn.
Notwithstanding the continued success of both properties, the Debtor has determined to sell the
properties over an orderly marketing period in order to realize fair market value for them and pay
creditors as quickly as possible.

       Further, pursuant to recent appraisals, the Estate enjoys a substantial equity cushion in both
the Durham and Cary properties. The Debtor has listed the King’s Daughters Inn for sale with the
Court approved agency, Maverick Partners Realty Services, Inc. and its agent, Chris Burnham.
The Debtor intends to market and sell this property. Inquiries about the property may be directed
to Chris Burnham at cburnham@maverickpartners.com or (919) 225-4778.

       In addition, the Debtor intends to market the Mayton Inn. The Debtor will file an
application to employ a broker within seven days of the Plan of Reorganization. Both properties


                                                 6
will be marketed as an on-going concern and sold for fair market value. During the marketing
period, the Debtor will remain fully operational, will continue its positive growth trend, and will
operate both hotels in the ordinary course of business. Several interested parties have approached
the Debtor regarding the respective properties and the Debtor is currently assisting with due
diligence regarding those inquiries.

       On a post-petition basis, the Debtor has complied with all Bankruptcy Rule 4002
requirements as required by the local rules. The 341 Meeting of Creditors was held on October
23, 2018, an intake conference was completed on October 10, 2018, and the 11(a) status conference
was held on September 24, 2018, in conjunction with the Emergency Motions for Use of Cash
Collateral and Authority to Pay Pre-Petition Payroll. Since filing the Bankruptcy Court has
approved six interim consent orders allowing for the Debtor’s use of cash collateral, pursuant to
budgets agreed upon by the Debtor and its four primary secured creditors, who assert a lien on the
Debtor’s cash collateral.


                    IV. TREATMENT OF EXECUTORY CONTRACTS
                             AND UNEXPIRED LEASES

        Except as specified in this Plan or as otherwise set forth in separate Motions before this
Court, all contracts which exist between the Debtor and any individual or entity, whether such
contract be in writing or oral, which have not heretofore been rejected or otherwise approved by
Orders of the Court are hereby specifically rejected; however, this paragraph is not intended to
reject and the Debtor specifically assumes all hotel bookings and event contracts.


                            V. MEANS OF IMPLEMENTATION
                             AND EXECUTION OF THE PLAN

       A.     The Debtor shall make payments under the Plan from revenue generated by the
continued operation of the Debtor’s business and from the Liquidation Proceeds.

        B.      Marketing and Sale of Assets. The Debtor shall market and sell the real property
located at 204 N. Buchanan Boulevard, Durham, North Carolina (“Durham Property”) and 301
South Academy Street, Cary, North Carolina (“Cary Property”), free and clear of all liens, claims,
encumbrances and interests with such liens, claims, encumbrances, and interests to attach to the
proceeds of sale in accordance with Bankruptcy Code priorities. The Debtor will continue its best
efforts to obtain and consummate, pursuant to Bankruptcy Court Order, the private sale of the
Durham Property and Cary Property as follows:

   (1) The Property shall be marketed by a court-approved licensed real estate broker. The
       Property shall be marketed free and clear of all liens, claims, encumbrances, and interests,
       with all liens, claims, encumbrances, and interests being transferred to the proceeds of sale.
       An application to employ a broker with respect to the Cary Property shall be filed within
       seven days of the Plan of Reorganization.



                                                 7
   (2) The marketing and sale of the Property shall be conducted in a manner that maximizes
       value for all creditors and results in the realization of fair market value. The Marketing
       Period shall be placed under seal with the Court to assure all creditors that the Debtor will
       obtain fair market value for the real property.

   (3) Right of First Refusal. In the event the Debtor decides to sell the Cary Property (real or
       personal property) and/or business operations (hotel and/or food and beverage), the Debtor
       shall provide the Town of Cary with notice and written copies of all acceptable offers
       to purchase the same and the Town shall have fifteen (15) days f r o m t h e T o w n ’ s
       r e c e i p t o f s u c h o f f e r to submit an offer that the Debtor must accept or reject
       within ten (10) days. If the Debtor rejects the Town’s offer, the Town may request an
       expedited hearing with the Court to determine the highest and best offer. If the Court or
       the Debtor deems the Town’s offer is equivalent, the Town’s offer shall be accepted. The
       Town shall have the right to assign any such contract in its sole discretion. The Debtor
       shall provide a copy of any written offers to the Town’s counsel within five (5) days of
       receipt.


       C.      Distribution of Proceeds. The Liquidation Proceeds shall be distributed as follows:

            (1) First, to pay all costs of sale or collection, associated quarterly fees, and 11 U.S.C.
                § 506(c) expenses approved by the Court;

            (2) Second, to allowed administrative expenses, including reservation for capital gains
                taxes generated by the sale of the Debtor’s assets;

            (3) Third, the net proceeds remaining after the distributions described above shall be
                used to satisfy the claims of secured creditors holding liens against Estate property
                in accordance with applicable bankruptcy code priorities;

            (4) Fourth, the net proceeds remaining after the distribution described above shall be
                used to satisfy priority claims; and

            (5) Fifth, the net proceeds remaining after the distributions described above shall be
                distributed to holders of General Unsecured Claims, pro rata, up to the full amount
                of such allowed claims; and

            (6) Sixth, the net proceeds remaining after the distributions described above shall be
                distributed to the equity security holders.

        D.       The Debtor will execute and deliver all documentation to the Bankruptcy Court and
to all parties in interest who are entitled to receive the same as required by the terms of the Plan
and the Bankruptcy Code.

       E.     The Debtor shall take such other action as necessary to satisfy the other terms and
requirements of the Plan and the Bankruptcy Code.


                                                   8
       F.      Default. If not otherwise specified within each class treatment, the Debtor shall
have thirty (30) days to cure any payment default upon written notice from the creditor to Debtor.

        G.       Confirmation of this Plan shall constitute a finding that the Debtor does not waive,
release or discharge, but rather retains and reserves any and all pre-petition claims and any and all
post-petition claims that it could or might assert against any party or entity arising under or
otherwise related to any state or federal statute, state or federal common law, and ,any and all
violations arising out of rights or claims provided for by Title 11 of the United States Code, by the
Federal Rules of Bankruptcy Procedure, or by the Local Rules of this Court, including all rights to
assert and pursue any and all avoidance actions, preference actions, and any other actions pursuant
to 11 U.S.C. §§ 545, 546, 547, 548 and 550, except to the extent such avoidance actions, preference
actions, or other actions were assigned to a creditor(s) as part of the Debtor’s Plan. Further, the
Debtor retains its rights to assert and pursue all claims under 11 U.S.C. §542, including without
limitation actions to seek turnover of estate assets, actions to recover accounts receivable, and/or
actions to invalidate setoffs. The Debtor will continue to pursue the payment made to Mt.
Charleston Landlord, LLC in the prepetition amount of approximately $149,305.00. On a post-
petition basis, the Debtor has recovered $5,000.00 from Mt. Charleston Landlord, LLC.

        H.    Administrative claims unpaid on the Effective Date will be paid from funds on
hand, from Liquidation Proceeds or as the parties otherwise agree.

        I.      All objections to claims, fee applications and adversary proceedings will be filed
with the Court within sixty (60) days of the Effective Date; provided however, that the Debtor
retains the right to object or otherwise pursue any claims against secured creditors relating to the
payoff and/or satisfaction of their secured claims. Further, no professional shall be required to
seek Court approval for fees incurred following the entry of the Order Confirming Plan.

        J.      Injunction. From and after the Confirmation Date, all holders of “Claims”
(including, without limitation, Secured Claims, General Unsecured Claims, and all Priority
Claims) against the Debtor and the Debtor in Possession are permanently restrained and enjoined
(a) from commencing or continuing in any manner, any action or other proceeding of any kind
with respect to any such Claim against the Debtor, (b) from enforcing, attaching, collecting, or
recovering by any manner or means, any judgment, award, decree, or order against the Debtor, or
the Assets, (c) from creating, perfecting, or enforcing any encumbrance of any kind against the
Debtor or the Assets, (d) from asserting any setoff, right of subrogation, or recoupment of any kind
against any obligation due the Debtor, and (e) from performing any act, in any manner, in any
place whatsoever, that does not conform to or comply with the provisions of the Plan; provided,
however, that each holder of a contested Claim may continue to prosecute its proof of Claim in
accordance with the Plan and all holders of Clams shall be entitled to enforce their rights under
the Plan.

        K.     Revocation of Plan. The Debtor has reserved the right to revoke and withdraw this
Plan before the entry of the Confirmation order. If the Debtor revokes or withdraws this Plan, or
if confirmation of this Plan does not occur, then, with respect to the Debtor, this Plan shall be
deemed null and void and nothing contained herein shall be deemed to constitute a waiver or


                                                 9
release of any Claims by or against the Debtor, as the case may be, or any other Person or to
prejudice in any manner the rights of such Debtor, as the case may be, or Person in any further
proceedings involving such Debtor.

        L.      Authority of the Debtor. The Debtor shall have the authority to implement any
term or provisions over this Plan. To the extent that any right is granted to the Debtor under the
Plan, then the Debtor shall have authority for so long as the corporation is in existence to carry out
any and all acts necessary to fulfill the terms of the Plan. Any authority granted to the Debtor
pursuant to this Plan, shall be construed as authority granted to the Debtor.

       M.     Exemption from stamp tax or transfer tax. Any transfers done pursuant to the
confirmed Plan shall not be subject to any stamp tax or similar tax, pursuant to 11 U.S.C. §1146.

        N.     Except as expressly stated in the Plan, or allowed by a Final Order of the
Bankruptcy Court, no interest, penalty, or late charge shall be allowed on any claim subsequent to
the Petition Date, unless otherwise required by the Code. No attorney’s fees or expenses shall be
paid with respect to any claim except as specified herein or as allowed by a final Order of the
Court.

        O.      Unclaimed Property. If any distribution remains unclaimed for a period of ninety
(90) days after it has been delivered, or attempted to be delivered, such unclaimed property shall
be forfeited by such holder of the claim and the Disbursing Agent shall not attempt to make any
further distribution of such holder of the claim. Undistributed property shall be returned to the
Debtor for distribution in accordance with the Plan.


                     VI. ACCEPTANCE OR REJECTION OF PLAN;
                   EFFECT OF REJECTION BY AN IMPAIRED CLASS

        A.      Each Impaired Class Entitled to Vote Separately. Each impaired class of claims
shall be entitled to have the holder of claims therein vote separately as a class to accept or reject
the Plan.

       B.      Acceptance by a Class of Creditors. Consistent with §1126(c) of the Bankruptcy
Code, and except as provided in §1126(e) of the Bankruptcy Code, a class of claims shall have
accepted the Plan if the Plan is accepted by holders of at least two-thirds (2/3) in dollar amount
and more than one-half (1/2) in number of the allowed claims of that class that have timely and
properly voted to accept or reject the Plan.

       C.      Claimants Entitled to Vote. Holders of impaired claims shall be entitled to vote if:

       (1)     Such claim has been filed against the Debtor in a liquidated amount or has
               been listed on the Debtor’s schedules other than as contingent, unliquidated
               or disputed, and as to which no proof of claim has been filed. The claim
               shall be allowed solely for the purpose of voting on the Plan in the amount
               in which such claim has been filed or listed on the Debtor’s schedules;


                                                 10
       (2)     Such claim has been filed against the Debtor or listed on the Debtor’s
               schedules and is the subject of an existing objection filed by the Debtor, and
               is temporarily allowed for voting purposes by order of the Court in
               accordance with Bankruptcy Rule 3018;

       (3)     Such claim has been filed in an undetermined amount, in which case the
               creditor shall not be entitled to vote unless the Debtor and the holder of the
               claim agree on an amount for voting purposes or the Court enters an order
               setting the amount of the claim that the creditor may ballot.

       (4)     Any entity holding two or more duplicate claims shall be entitled to vote
               only one claim.

        D.      Confirmation Hearing. The Court will set a hearing on the confirmation of the Plan
to determine whether the Plan has been accepted by the requisite number of creditors and whether
the other requirements for confirmation of the Plan have been satisfied.

         E.     Acceptances Necessary to Confirm the Plan. At the hearing of confirmation of the
Plan, the Court shall determine, among other things, whether the Plan has been accepted by each
impaired class. Under §1126 of the Bankruptcy Code, an impaired class of Creditors is deemed
to accept the Plan if at least two-thirds (2/3) in amount and more than one-half (1/2) in number
vote to accept the Plan. Further, unless there is unanimous acceptance of the Plan by an impaired
class, the Court must also determine that class members will receive property with a value, as of
the Effective Date of the Plan, that is not less than the amount that such class member would
receive or retain if the Debtor was liquidated as of the Effective Date of the Plan under Chapter 7
of the Bankruptcy Code.

        F.      Confirmation of Plan without Necessary Acceptances. The Bankruptcy Code
provides that the Plan may be confirmed even if it is not accepted by all impaired Classes. In
order to be confirmed without the requisite number of acceptances of each impaired class, the
Court must find that at least one impaired class has accepted the Plan without regard to the
acceptances of insiders, and the Plan does not discriminate unfairly against, and is otherwise fair
and equitable, to such impaired class. In the event that any class votes against the Plan, the Debtor
hereby requests and moves the court under the provisions outlined in Section VII herein, for
confirmation pursuant to the “cramdown” provisions of 1129(b) of the Bankruptcy Code. In
connection therewith, the Debtor shall be allowed to modify the proposed treatment of the allowed
claims in any class that votes against the Plan consistent with 1129(b)(2).


                       VII. “CRAMDOWN” FOR IMPAIRED CREDITORS
                              NOT ACCEPTING THE PLAN

        In respect to any class of creditors impaired but not accepting the Plan by the requisite
majority in number or two-thirds in amount, the proponent of this Plan requests that the Court find
that the Plan does not discriminate unfairly and is fair and equitable in respect to each class of


                                                 11
claims or interests that are impaired under the Plan and that the Court confirm the Plan without
such acceptances by the said impaired classes. The Debtor will also request that the Court establish
a value for any assets, the value of which is in dispute between the Debtor and any secured
creditors, at a valuation hearing under Section 506 of the Bankruptcy Code, to be scheduled at the
same time as the hearing on confirmation of the Plan.


                                       VIII. DISCLAIMER

        All parties are advised and encouraged to read this Disclosure Statement and the Plan in
their entirety before voting to accept or reject the Plan or before voting on any other matter as
provided for herein.

        Statements made in this Disclosure Statement are qualified in their entirety by reference to
the Plan itself, the Disclosure Statement, and all exhibits annexed thereto. The statements
contained in this Disclosure Statement are made only as of the date hereof. No assurances exist
that the statements contained herein will be correct any time hereafter.

         The information contained in this Disclosure Statement is included herein for purposes of
soliciting acceptances of the Plan and may not be relied upon for any purpose other than to
determine how to vote on the Plan. No representations concerning the Debtor are authorized by
the Debtor other than as set forth in this Disclosure Statement. Any other representations or
inducements made to solicit your acceptance that are not contained in this Disclosure Statement
should not be relied upon by you in arriving at your decision to accept or reject the Plan.

        With respect to adversary proceedings, contested matters, other actions or threatened
actions, this Disclosure Statement shall not constitute or be construed as an admission of any fact
or liability, stipulation, or waiver; rather, this Disclosure Statement shall constitute statements
made in connection with settlement negotiations.

       This Disclosure Statement shall not be admissible in any non-bankruptcy proceeding
involving the Debtor or any other party. Furthermore, this Disclosure Statement shall not be
construed to be conclusive advice on the legal effects, including, but not limited to the tax effects,
of the Debtor’s Plan of Reorganization. You should consult your legal or tax advisor on any
questions or concerns regarding the tax or other legal consequences of the Plan.

        The information contained herein is not the subject of a certified audit and formal
appraisals. The Debtor’s records are dependent upon internal accounting methods. As a result,
valuations and liabilities are estimated. Although substantial efforts have been made to be
complete and accurate, the Debtor is unable to warrant or represent the full and complete accuracy
of the information contained herein

                       IX. PAYMENTS UNDER PLAN ARE IN FULL
                          AND FINAL SATISFACTION OF DEBT

      Except as otherwise provided in Section 1141 of the Bankruptcy Code, or the Plan, the
payments and distributions made pursuant to the Plan will be in full and final satisfaction,

                                                 12
settlement, release, and discharge, as against the Debtor, of any and all claims against, and interest
in, the Debtor, as defined in the Bankruptcy Code, including, without limitation, any Claim or
Equity Interest accrued or incurred on or before the Confirmation Date, whether or not (i) a proof
of claim or interest is filed or deemed filed under Section 501 of the Bankruptcy Code, (ii) such
Claim or Equity Interest is allowed under Section 501 of the Bankruptcy Code, or (iii) the holder
of such Claim or Equity Interest has accepted the Plan.

             X. POTENTIAL MATERIAL FEDERAL TAX CONSEQUENCES

       The following discussion is a summary of certain federal income tax aspects of the Plan
for general information only. It should not be relied upon for purposes of determining the specific
tax consequences of the Plan with respect to a particular holder of a Claim or Interest. This
discussion does not purport to be a complete analysis or listing of all potential tax factors.

        The following discussion is based upon existing provisions of the Internal Revenue Code
(“IRC”), existing regulations thereunder, and current administrative rulings and court decisions.
No assurance can be given that legislative or administrative changes or court decisions may not be
forthcoming which would require significant modification of the statements expressed in this
section. Moreover, the tax consequences to holders of the Claims and Interests may vary based
upon the individual tax circumstances of each such holder. Nothing herein purports to describe
any state, local or foreign tax consequences.

     NO RULING HAS BEEN SOUGHT OR OBTAINED FROM THE IRS WITH
RESPECT TO ANY OF THE TAX ASPECTS OF THE PLAN AND NO OPINION OF
COUNSEL HAS BEEN OBTAINED BY THE DEBTOR WITH RESPECT THERETO. NO
REPRESENTATIONS OR ASSURANCES ARE BEING MADE WITH RESPECT TO
THE FEDERAL INCOME TAX CONSEQUENCES AS DESCRIBED HEREIN.
CERTAIN TYPES OF CLAIMANTS AND INTEREST HOLDERS MAY BE SUBJECT
TO SPECIAL RULES NOT ADDRESSSED IN THIS SUMMARY OF FEDERAL INCOME
TAX CONSEQUENCES. THERE MAY ALSO BE STATE, LOCAL, OR FOREIGN TAX
CONSIDERATIONS APPLICABLE TO A HOLDER OF A CLAIM OR INTEREST,
WHICH ARE NOT ADDRESSED HEREIN. EACH HOLDER OF A CLAIM OR
INTEREST AFFECTED BY THE PLAN MUST CONSULT, AND RELY UPON, HIS OR
HER OWN TAX ADVISOR REGARDING THE SPECIFIC TAX CONSEQUENCES OF
THE PLAN WITH RESPECT TO THAT HOLDER’S CLAIM OR INTEREST. THIS
INFORMAITON MAY NOT BE USED OR QUOTED IN WHOLE OR IN PART IN
CONNECTION WITH THE OFFERING FOR SALE OF SECURITIES.

      A.       Tax Consequences to the Debtor

        Under the IRC, a taxpayer generally must include in gross income the amount of any
discharge of indebtedness income realized during the taxable year. Section 108(a)(1)(A) of the
IRC provides an exception to this general rule, however, in the case of a taxpayer that is under the
jurisdiction of a bankruptcy court in a case brought under the Bankruptcy Code where the
discharge of indebtedness is granted by the court or is pursuant to a plan approved by the court,
provided that the amount of discharged indebtedness that would otherwise be required to be
included in income is applied to reduce certain tax attributes of the taxpayer. Section 108(e)(2) of

                                                 13
the IRC provides that a taxpayer will not realize income from the discharge of indebtedness to the
extent that satisfaction of the liability would have given rise to a deduction. As a result of §§
108(a)(1)(A) and 108(e)(2) of the IRC, the Reorganized Debtor may not recognize any income
from the discharge of indebtedness through the chapter 11 case. It is not likely that the
confirmation of the plan will have a material effect on the reorganized Debtor. The Debtor is a
North Carolina Limited Liability Company and, as elected, is not subject to Federal and State
taxation at the company level. All tax consequences related to gains and losses will, therefore,
pass through to the Debtor’s equity security holders.

       B.      Tax Consequences to Creditors

       A Creditor who receives cash or other consideration in satisfaction of any Claim may be
required to recognize ordinary income to the Internal Revenue Service or other tax authorities.
The impact of such ordinary income, as well as the tax year for which the income will be
recognized, will depend upon the individual circumstances of each Claimant, including the nature
and manner of organization of the Claimant, the applicable tax bracket for the Claimant, and the
taxable year of the Claimant. Each creditor is urged to consult with its tax advisor regarding the
tax implications of any payments or distributions under the Plan.

     THE FOREGOING IS INTENDED TO BE A SUMMARY ONLY AND NOT A
SUBSTITUTE FOR CAREFUL TAX PLANNING OR CONSULTATION WITH A TAX
ADVISOR. THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES
OF THE PLAN ARE COMPLEX AND, IN SOME CASES, UNCERTAIN. SUCH
CONSEQUENCES MAY ALSO VARY BASED UPON THE INDIVIDUAL
CIRCUMSTANCES OF EACH HOLDER OF A CLAIM OR INTEREST.
ACCORDINGLY, EACH HOLDER OF A CLAIM OR INTEREST IS STRONGLY
URGED TO CONSULT WITH HIS OR HER OWN TAX ADVISOR REGARDING THE
FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE PLAN.

         CIRCULAR 230 NOTICE: To comply with requirements imposed by the United States
Treasure Department and/or IRS, any information regarding any U.S. federal tax matters contained
in this communication (including any attachments) is not intended or written to be used, and cannot
be used, as advice for the purpose of (i) avoiding penalties under the Internal Revenue Code, or
(ii) promoting, marketing or recommending to another party any transaction or matter addressed
herein. A formal and thorough written tax opinion would first be required for any tax advice
contained in this communication to be used to avoid tax related penalties. Please consult your own
tax professional.

                        XI. PROVISIONS FOR VOTING ON A PLAN

        A.        Creditors Allowed to Vote and Deadline. Creditors holding allowed claims are
entitled to vote to accept or reject the Debtor’s Plan of Reorganization. The Court has fixed a date
by which ballots upon the proposed Plan must be filed with counsel for the Debtor as an agent of
the Court. Even though a creditor may not choose to vote, or may vote against the Plan, the creditor
will be bound by the terms and treatment set forth in the Plan if the Plan is accepted by the requisite
majorities in each class of creditors and/or is confirmed by the Court. Creditors who fail to vote


                                                  14
will not be counted in determining acceptance or rejection of the Plan. Allowance of a claim or
interest for voting purposes does not necessarily mean that the claim will be allowed or disallowed
for purposes of distribution under the terms of the Plan. Any claim to which an objection has been
or will be made will be allowed for distribution only after determination by the Court. Such
determination of allowed status may be made before or after the Plan is confirmed.

        B.      Voting Provisions. In order for the Plan to be accepted by the class of creditors
holding unsecured claims (Class III under the Plan), creditors that hold at least two-thirds (2/3) in
dollar amount and more than one-half (1/2) in the total number of allowed claims of creditors
voting on the Plan must accept the Plan. Under certain limited circumstances more fully described
in 11 U.S.C. Section 1129(b), the Court may confirm the Plan by a "cramdown" notwithstanding
the rejection thereof by more than one-third (1/3) in amount or one-half (1/2) in number of the
creditors voting on the Plan. The Debtor intends to seek confirmation under 11 U.S.C. Section
1129(b) in the event any class of creditors rejects the Plan.

       C.      Representations Limited. No representation concerning the Debtor, particularly
regarding future business operations or the value of the Debtor’s assets, has been authorized by
the Debtor except as set forth in this statement. You should not rely on any other representations
or inducements offered to you to secure your acceptance or decide how to vote on the Plan. Any
person making representations or inducements concerning acceptance or rejection of the Plan
should be reported to counsel for the Debtor.

        While every effort has been made to provide the most accurate information available, the
Debtor is unable to warrant or represent that all information is without inaccuracy. No known
inaccuracies are set forth herein. Further, much of the information contained herein consists of
projections of future performance. While every effort has been made to ensure that the
assumptions are valid and that the projections are as accurate as can be made under the
circumstances, the Debtor has not undertaken to certify or warrant the absolute accuracy of the
projections.

                          XII. ACCEPTANCE AND CONFIRMATION

        The Bankruptcy Code requires that the Bankruptcy Court, after notice, hold a hearing to
consider confirmation of the Plan. The confirmation hearing will be scheduled at a time and place
to be determined by the Bankruptcy Court. The confirmation hearing may be adjourned from time
to time by the Bankruptcy Court without further notice except for an announcement made at the
confirmation hearing.

       At the confirmation hearing, the Bankruptcy Court will determine whether the
requirements of Section 1129 of the Bankruptcy Code have been satisfied, in which event the
Bankruptcy Court will enter an order confirming the Plan. These requirements include
determinations by the Bankruptcy Court that (i) the Plan has classified Claims in a permissible
manner; (ii) the Plan is in the "best interests" of all Creditors; (iii) the Plan is feasible; (iv) the Plan
has been accepted by the requisite number and amount of Creditors in each Class entitled to vote
on the Plan, or that the Plan may be confirmed without such acceptances; (v) the Plan and its
proponent comply with various technical requirements of the Bankruptcy Code; (vi) the Debtor


                                                    15
has proposed the Plan in good faith; (vii) any payments made or promised in connection with the
Plan are subject to the approval of the Bankruptcy Court as reasonable; and (viii) the Plan provides
specified recoveries for certain priority claims. The Debtor believes that all of these conditions
have been or will be met prior to the Confirmation hearing.

        A.      Classification of Claims. The Bankruptcy Code requires that a plan place each
creditor's claim in a class with "substantially similar" claims. The Debtor believes that the Plan's
classification of claims complies with the requirements of the Bankruptcy Code and applicable
case law.

        B.      The Best Interests Test. Notwithstanding acceptance of the Plan in accordance
with Section 1126 of the Bankruptcy Code, the Bankruptcy Court must find, whether or not any
party in interest objects to Confirmation, that the Plan is in the best interests of the Creditors.
Bankruptcy courts have generally defined "best interests" as the Bankruptcy Code's requirement
that, under any plan of reorganization, each member of an impaired class of creditors must receive
or retain, on account of its claim, property of a value, as of the effective date of the plan, that is
not less than the amount such creditor would receive or retain if the Debtor was liquidated under
chapter 7 of the Bankruptcy Code. The Debtor believes that the Plan is in the best interests of all
Creditors.

        To determine what the Creditors would receive if the Debtor was liquidated under chapter
7, the dollar amount that would be generated from the liquidation of the Debtor’s assets in a chapter
7 liquidation case needs to be considered. The amount that would be available for the satisfaction
of Claims would consist of the Debtor’s interest in the net proceeds resulting from the disposition
of the Estate's assets, augmented by the Debtor’s interest in the cash on hand. The Estate's interest
would be further reduced by the amount of any Secured Claims, the costs and expenses of the
liquidation, and such additional Administrative Claims and Priority Claims that may result from
the liquidation of the Debtor’s estate. These calculations are set forth in a liquidation analysis
attached to this Disclosure Statement.

        The costs of liquidation under chapter 7 would become Administrative Claims with the
highest priority against the proceeds of liquidation. Such costs would include the fees payable to
a chapter 7 trustee, as well as those which might be payable to attorneys, financial advisors,
appraisers, accountants and other professionals that such a trustee may engage to assist in the
liquidation. After satisfying Administrative Claims arising in the course of the chapter 7
liquidation, the proceeds of the liquidation would then be payable to satisfy any unpaid expenses
incurred during the time the Case was pending under chapter 11, including compensation for the
Debtor, attorneys, financial advisors, appraisers, accountants and other professionals retained by
the Debtor.

        For the reasons discussed above, the Debtor has concluded that the Plan provides Creditors
with a recovery that has a present value at least equal to the present value of the distribution that
such Person would receive if the Estate were liquidated under chapter 7 of the Bankruptcy Code.

BECAUSE THE LIQUIDATION ANALYSIS AND THE PROJECTIONS ARE BASED
UPON A NUMBER OF ASSUMPTIONS AND ARE INHERENTLY SUBJECT TO

                                                 16
SIGNIFICANT UNCERTAINTIES THAT ARE BEYOND THE DEBTOR’S CONTROL,
THERE CAN BE NO ASSURANCE THAT THE LIQUIDATION VALUES WOULD, IN
FACT, BE REALIZED IN THE EVENT OF A LIQUIDATION UNDER CHAPTER 7 OR
THAT THE FINANCIAL PROJECTIONS WILL BE REALIZED. ACTUAL RESULTS
MAY BE HIGHER OR LOWER THAN THOSE SHOWN IN THE EXHIBITS, POSSIBLY
BY MATERIAL AMOUNTS.

        C.       Feasibility of the Plan. Section 1129(a)(11) of the Bankruptcy Code requires a
judicial determination that confirmation of the Plan will not likely be followed by liquidation or
the need for further financial reorganization of the Debtor or any other successor to the Debtor
under the Plan, unless such liquidation or reorganization is proposed in the Plan. The Debtor
believes that it will be able to meet its obligations under the Plan.

        D.      Confirmation. The Plan may be confirmed if the holders of impaired Classes of
Claims accept the Plan. Classes of Claims that are not impaired are deemed to have accepted the
Plan. A Class is impaired if the legal, equitable or contractual rights attaching to the Claims or
interests of that Class are modified other than by curing defaults and reinstating maturities or by
full payment in cash.

        The Bankruptcy Code defines acceptance of a plan by a class of claims as acceptance by
the holders of two-thirds in dollar amount and a majority in number of allowed claims in that class.
This calculation includes only those holders of claims who actually vote to accept or reject the
Plan. Votes on the Plan are being solicited only from holders of Allowed Claims in impaired
Classes who are expected to receive distributions.

        In the event that an impaired Class does not accept the Plan, the Bankruptcy Court may
nevertheless confirm the Plan at the Debtor’s request if (i) all other requirements of Section
1129(a) of the Bankruptcy Code are satisfied, and (ii) as to each impaired Class that has not
accepted the Plan, the Bankruptcy Court determines that the Plan "does not discriminate unfairly"
and is "fair and equitable" with respect to such non-accepting Class. THE DEBTOR BELIEVES
THAT THE PLAN IS IN THE BEST INTERESTS OF ALL CREDITORS AND
STRONGLY RECOMMENDS THAT ALL PARTIES ENTITLED TO VOTE CAST
THEIR BALLOTS IN FAVOR OF ACCEPTING THE PLAN. Nevertheless, the Debtor has
requested that the Bankruptcy Court confirm the Plan over the rejection of any non-accepting Class
in the event all other elements of Section 1129(a) of the Bankruptcy Code are satisfied.

        A plan "does not discriminate unfairly" if the legal rights of a non-accepting class are
treated in a manner that is consistent with the treatment of other classes whose legal rights are
intertwined with those of the non-accepting class, and no class receives payments in excess of that
which it is legally entitled to receive. The Debtor believes that, under the Plan, all holders of
impaired Claims are treated in a manner that is consistent with the treatment of other holders of
Claims with which any of their legal rights are intertwined. Accordingly, the Debtor believes the
Plan does not discriminate unfairly as to any impaired class of Claims.

        The condition that a plan be "fair and equitable" generally requires that an impaired class
that has not accepted the plan must receive certain specified recoveries, as set forth in Section


                                                17
1129(b)(2) of the Bankruptcy Code. The Debtor believes that the Plan meets the thresholds
specified in this section of the Bankruptcy Code.


                              XIII. EFFECT OF CONFIRMATION

       A.      Except as otherwise provided in the Plan, the confirmation of the Plan vests all of
the property of the estate in the Debtor.

        B.       Injunction. As of the Confirmation Date, except as otherwise provided in the Plan
or the Confirmation Order, all persons that have held, currently hold, or any hold a claim, equity
interest, or other debt or liability that is treated pursuant to the terms of the Plan or that is otherwise
enjoined pursuant to Section 1141 of the Code, are enjoined from taking any of the following
actions on account of any such claims, equity interest, debtors, or liabilities, other than actions
brought to enforce obligations under the Plan: (i) commencing or continuing in any manner any
action or other proceeding; (ii) enforcing, attaching, collecting, or recovering in any manner any
judgment, aware, decree or order; (iii) creating, perfecting, or enforcing any lien or encumbrance;
(iv) asserting a setoff or right of recoupment of any kind against any debt, liability, or obligation;
and/or (v) commencing or continuing, in any manner or in any place, any action that does not
comply with or is inconsistent with the provisions of the Plan or the Confirmation order.
Notwithstanding the foregoing, the Plan does not release or waive any claims it may have against
any party in interest.

                       XIV. RECOMMENDATION AND CONCLUSION

THE DEBTOR BELIEVES THAT THE PLAN PROVIDES THE GREATEST AND
EARLIEST RECOVERY TO CREDITORS AND IS IN THE BEST INTEREST OF
CREDITORS, THEREFORE, THE DEBTOR RECOMMENDS THAT ALL CREDITORS
VOTE TO ACCEPT THE PLAN.


                 XV. OTHER SOURCES OF INFORMATION AVAILABLE
                     TO CREDITORS AND PARTIES IN INTEREST

        Additional motions, affidavits, orders or other documentation which might be of interest
to any holder of a claim against the Debtor in this proceeding are shown on the docket sheet
maintained by the Clerk's office. Copies of the docket sheet and actual items can be obtained from
the office of the Clerk of the Bankruptcy Court:


                                        Stephanie Butler, Clerk
                                        U.S. Bankruptcy Court
                                             P.O. Box 791
                                          Raleigh, NC 27602
                                            (919) 856-4752



                                                    18
Respectfully submitted, this the 19th day of March, 2019.



                                            s/Rebecca F. Redwine
                                            JASON L. HENDREN
                                            N.C. State Bar #26869
                                            REBECCA F. REDWINE
                                            N.C. State Bar #37012

                                            HENDREN, REDWINE & MALONE, PLLC
                                            4600 Marriott Drive, Suite 150
                                            Raleigh, NC 27612
                                            Telephone: (919) 573-1422
                                            Facsimile: (919) 420-0475
                                            Email: jhendren@hendrenmalone.com
                                            Attorneys for Debtor

                                            MEMENTO MORI, LLC

                                            s/Colin Crossman___
                                            Colin Crossman, Managing Member




                                       19
                                    CERTIFICATE OF SERVICE


           I, Rebecca F. Redwine, 4600 Marriott Drive, Suite 150, Raleigh, North Carolina 27612,
certify:

           That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
age;

        That on the 19th day of March, 2019, I served copies of the foregoing document on the
parties listed below, either electronically or by depositing a copy of the same in the United States
mail bearing sufficient postage.

           I certify under penalty of perjury that the foregoing is true and correct.

           This the 19th day of March, 2019.



                                                          s/Rebecca F. Redwine
                                                          JASON L. HENDREN
                                                          N.C. State Bar #26869
                                                          REBECCA F. REDWINE
                                                          N.C. State Bar #37012

                                                          HENDREN, REDWINE & MALONE, PLLC
                                                          4600 Marriott Drive, Suite 150
                                                          Raleigh, NC 27612
                                                          Telephone: (919) 573-1422
                                                          Facsimile: (919) 420-0475
                                                          Email: jhendren@hendrenmalone.com
                                                          Email: rredwine@hendrenmalone.com
                                                          Attorneys for Debtor


TO:

Brian Behr                                        (via CM/ECF)
Office of the Bankruptcy Administrator

Memento Mori, LLC
Attn: Colin Crossman
301 S. Academy Street
Cary, NC 27511




                                                     20
